Citation Nr: 0939932	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to Department of Veterans 
Affairs disability benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.A.



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant maintains that he had recognized service with 
the United States Armed Forces during World War II.  He 
contends that he is therefore legally eligible for VA 
disability benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  In that 
decision, the RO denied the appellant's application for 
service-connected disability benefits on the basis that he 
did not have the required military service to be eligible for 
VA benefits.  The appellant's disagreement with that decision 
led to this appeal.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge in Manila, 
Republic of the Philippines.  A transcript of that hearing is 
of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant's claims for VA service-connected compensation 
benefits have been denied on multiple prior occasions based 
on a finding that the appellant did not have recognized 
active service for VA benefits purposes.  (See, e.g., Board 
decision dated in March 2001.)  

In September 1969, the RO obtained from the service 
department certification that the appellant had no service as 
a member of the Philippine Commonwealth Army including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

During the years from 1970 to 1975, additional information 
and documentation was received by the RO.  Based on this 
information, in May 1975 the RO requested that the service 
department again attempt to verify the appellant's claimed 
service.  In February 1976 the Adjutant General replied to 
the RO that the submitted information, consisting of 
"attached certification from GHQ," was insufficient to 
warrant a change in the negative service department 
certification from October 1969.  

Since the February 1976 service department response, 
additional evidence regarding the appellant's claimed period 
of active service has been received.  Some of this evidence 
is purely duplicative of evidence previously in the claims 
file, but other aspects of the evidence are new.  The new 
evidence includes a July 2009 certification of his service 
from the Philippine Veterans Affairs Office; written 
information provided by the appellant in February 2009; a 
January 2000 certification of service from General 
Headquarters of the Armed Forces of the Philippines 
(indicating military status of guerilla); a January 2000 
certification from the Philippine Veterans Affairs Office, 
based on  a September 1990 masterlist; and an August 1977 
certification from the Philippines Veterans Service Office 
for the purpose of educational benefits.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the U.S. Court of Appeals for the Federal Circuit held 
that, pursuant to both 38 C.F.R. § 3.203(c) and the 
Secretary's statutory duty to assist (as set forth in 38 
U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  As such, all newly received evidence 
since the most recent certification in February 1976 should 
be forwarded to the service department for the purpose of 
attempting to verify the appellant's service.  Further, as it 
is not clear what documentation has been provided to the 
service department in the past, all relevant evidence and 
information pertaining to the appellant's claimed period of 
active service should be forwarded to the service department.  
See Capellan, 539 F.3d at 1382 (VA is required to ensure 
consideration of all procurable and assembled data, including 
lay evidence, in connection with a request for verification 
of service from the service department).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's service 
including, but not limited to, any 
guerrilla service in 1945.  Provide NPRC 
copies of all relevant evidence (lay or 
documentary) regarding the appellant's 
claimed service, including: 1) a July 2009 
certification of his service from the 
Philippine Veterans Affairs Office, 
2) written information provided by the 
appellant in February 2009, 3) a January 
2000 certification of service from General 
Headquarters of the Armed Forces of the 
Philippines (indicating military status of 
guerilla), 4) a January 2000 certification 
from the Philippine Veterans Affairs 
Office based on a September 1990 
masterlist, and 4) an August 1977 
certification from the Philippines 
Veterans Service Office for the purpose of 
educational benefits. 

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of whether new and material evidence 
has been received to reopen the appellant's 
claim of legal entitlement to VA disability 
benefits.  If the benefit sought remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

